Citation Nr: 1211431	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to September 1986.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was forwarded to the Board from the Roanoke, Virginia RO.  

The Veteran submitted original claims for service connection for PTSD, bipolar disorder, major depressive disorder, and anxiety disorder.  Treatment records associated with the claims folder reveal psychiatric diagnosis of bipolar disorder, borderline personality disorder, PTSD, adult attention deficit disorder, attention deficit hyperactive disorder, depression, and poly-substance abuse.  Therefore, the claims for service connection as reflected on the title page of this decision, has been formulated into a single, broadened claim for service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In January 2010, the Board remanded this case to afford the Veteran a Videoconference hearing.  In January 2012, the Veteran provided testimony at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, due to several incidents of military sexual trauma, harassment, and personal assaults endured during service.  She also asserts that despite enduring sexual molestation and/or abuse at age 5 and familial physical and emotional abuse prior to entering military service, her current psychiatric disorder(s) had their onset during service or are otherwise the result of her experiences during service as evidenced by her unconfirmed suicide attempt by overdosing on aspirin during service.  

While the Veteran's service treatment records are negative for any findings, complaints, or diagnosis of a psychiatric disorder, to include her alleged suicide attempt while stationed at Kadena Air Force Base in Japan, the Veteran asserts that this is because upon being given her service treatment records to hand carry prior to transferring from Japan to England, while at home on leave, she destroyed any evidence of her alleged suicide attempt out of fear of being discharged from service due to that incident.  The Veteran's service personnel records show nothing less than the highest performance evaluations and reviews on all occasions during service with the exception of performance reviews dated from February to October 1980 whereby it was noted that the Veteran needed more emphasis on keeping up with certain standards of "AFR 35-10," but through personal counseling, she showed improvement toward her daily appearance.  Also, a performance evaluation dated from October 1982 to April 1983 showed evaluations of 9/9 in all areas with the exception of an evaluation of 8/9 in the area of bearing and behavior.  However, there was no explanation given as to her reduced evaluation in that area.  

Following the Veteran's discharge from service in September 1986, it appears that the Veteran's initial psychiatric complaints began in or around 1997 with complaints of significant stress and feeling overwhelmed.  On that occasion, the Veteran reported difficulty with depression 2 or 3 years prior.  In 1998, private treatment records show situational complaints of increased stress and mild anxiety due to the death of a friend, a possible hormonal imbalance, financial troubles, and marital discord.  In November 1999, the Veteran complained of depression with some suicidal ideation.  The Veteran was first treated for psychiatric concerns on an inpatient basis in December 1999.  On that occasion it was noted that she had been separated from her husband for approximately 1 year because "she discovered that she was gay."  Thereafter, that the Veteran received impatient psychiatric treatment on multiple occasions due to suicidal ideation and attempts.  Psychiatric diagnoses included bipolar disorder, depression, borderline personality disorder, PTSD, ADD, ADHD, poly-substance abuse, and psychosis.  Stressors included occupational stressors, lack of social support, difficulty or confusion with sexual orientation and identity, financial troubles, familial childhood physical and emotional abuse and childhood sexual abuse.  In November 2003, a private treatment record did note that the Veteran attempted to overdose on aspirin at the age of 21 during service in Japan, however, there was no mention of the Veteran's claimed military sexual trauma.  

In a statement dated December 2007, a VA clinical nurse, a VA psychologist and a VA psychiatrist all indicated that the Veteran was assessed with PTSD and Bipolar I disorder following a review of her service medical records, post-military treatment records and VA treatment records dating since 2004.  They opined that although the Veteran was initially diagnosed with Bipolar disorder in 1999, she demonstrated symptoms of that disorder throughout her military career as evidenced by her difficulty with mood regulation and a suicide attempt by overdose while stationed at Kadena Air Base in Okinawa, Japan.  Significantly, it was noted that the Veteran received treatment at Camp Butler Naval Hospital on that occasion, however, when asked about her mental status and need for further treatment upon returning to her unit, she was fearful to request ongoing therapy in spite of an identified need for treatment.  They opined that the Veteran's mood disorder had intensified in severity and that she now meets the criteria for Bipolar Disorder, Type I.  

In January 2009, the Veteran was afforded a VA PTSD examination.  The examiner stated that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders (DSM) - IV diagnostic criteria for diagnosed bipolar II disorder and PTSD with moderate symptomatology.  Although "military sexual trauma" was noted following the diagnosis of PTSD, the examiner did not provide an opinion as to whether such diagnoses are related to the Veteran's claimed military sexual trauma during service or whether such diagnoses are otherwise related to any incident of the Veteran's military service.  Moreover, the examiner did not address the Veteran's additional past psychiatric diagnoses mentioned throughout the record.  

In January 2012, the Veteran's representative asserted that VA has not fulfilled its duty to assist the Veteran in substantiating her claim for an acquired psychiatric disorder, to include PTSD.  Her representative asserted that despite the Veteran's and her ex-husband's detailed statements concerning her claimed military sexual trauma and harassment during service, VA had not made any attempt to verify her alleged stressors of military sexual trauma and harassment during service.  In addition, her representative asserted that although the Veteran was provided a VA PTSD examination in January 2009, whereby she was diagnosed with Bipolar Disorder and PTSD, the examiner did not provide an opinion as to whether such diagnosed disorders were any incident of the Veteran's military service, to include her claimed military sexual trauma and assault and harassment therein.   

The Board does note, however, that it does not appear that any attempt has been made to verify the Veteran's suicide attempt during service by requesting inpatient/clinical treatment records from Camp Butler Naval Hospital located near Kadena Air Base in Okinawa, Japan.  It is not clear whether she was hospitalized.

Regarding the representative's assertions pertaining to the adequacy of the January 2009 VA examination, as noted above, that examiner did not provide medical opinions as to whether it is at least as likely as not that the Veteran's Bipolar Disorder and/or PTSD diagnosed on examination had an onset during service or are otherwise any incident of military service, to include the alleged military sexual trauma and assault and harassment she endured therein.  Moreover, the examiner did not address the other psychiatric diagnoses of record.  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Therefore, the Veteran should be afforded an additional VA examination to determine whether she has a current psychiatric disability that is etiologically related to her active service, to include her claimed military sexual trauma and assault and harassment therein.  

In addition, although the Veteran has been diligent in submitting alternative forms of evidence in attempts to corroborate her alleged military sexual trauma and assault and harassment during service such as email correspondence from A.S. and a lay statement from her ex-husband whom she met and married during service, it does not appear that the notification provided to the Veteran regarding her claim for service connection has informed her of alternative types of evidence that she may provide, or request VA's assistance in obtaining, necessary to corroborate the alleged military sexual trauma and assaults and harassment during service.  Accordingly, corrective notice should be provided to the Veteran on remand.  

Also, records received from the Social Security Administration indicate that there may be outstanding private psychiatric treatment and/or individual counseling records that have not been requested or associated with the claims folder.  Specifically, a November 1999 private admission note indicated that the Veteran had received psychiatric treatment from Dr. F., since 2 years prior following a hysterectomy.  Following her discharge on that occasion, she was to see Dr. J.  The Veteran also received individual therapy from Alisha J.  In addition, a November 2003 private admission note indicates that the Veteran had received psychiatric treatment since 1999 and her last psychiatrist was Dr. Sharron M., and she received individual therapy from a Christina or Christian.  In January 2004, a private treatment note showed that the Veteran had received mental health outpatient treatment for the last month at Vesta with her therapist, Betty M., and her psychiatrist, Dr. P.  As such, the aforementioned treatment records should be obtained and associated with the claims folder on remand.

Lastly, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  In addition, all relevant ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice under 38 C.F.R. § 3.304(f)(5), that advises her that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her in-service military sexual trauma, assaults and harassment.  Allow her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Request any inpatient/clinical treatment records pertaining to the Veteran and an attempted suicide by aspirin overdose from Camp Butler Naval Hospital dating from February 1979 to October 1980.  If a more specific time period is needed, appellant should be contacted for such information, and if she was not hospitalized, that too should be determined.

3.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for a psychiatric disorder, to include psychiatric treatment and individual counseling records from Dr. F., and from Alisha J., dating since 1997 as alluded to in a November 1999 private admission note, psychiatric treatment records from Dr. Sharron M., and individual counseling records from Christina or Christian as alluded to in a November 2003 private treatment note and psychiatric treatment records from Dr. P., and counseling records from Betty M., at Vesta as alluded to in a January 2004 private treatment note.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

In addition, obtain ongoing VA treatment records, if any, dating since November 2007 from the Baltimore VAMC.  If there are no such records, that should be documented in the claims folder.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

4.  The Veteran should be afforded a VA psychiatric examination by a VA psychiatrist or psychologist to ascertain the nature and etiology of any diagnosed psychiatric condition(s), taking into account both medical evidence and lay testimony from the Veteran and the March 2006 statement of her ex-husband as to the progression of her psychiatric condition.  The examiner should review the claims file in conjunction with the examination.  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file which must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should consider the Veteran's reports noted in the VA and private treatment records of undergoing sexual abuse and familial physical and emotional trauma prior to her entrance into military service. 

The examiner should offer comments and an opinion as to whether the Veteran entered service with a psychiatric disorder.  If so, the examiner is requested to indicate whether any current psychiatric disorder found on examination increased in severity during service, and if so, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.

If the Veteran did not enter service with a psychiatric disorder, the examiner is requested to offer an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has a psychiatric disorder that is based upon her alleged military sexual trauma and harassment during service.  In rendering this opinion, the examiner should address the existing January 2009 VA examination and the December 2007 VA medical opinion and the various psychiatric diagnoses of record.  A complete rationale should be provided for all opinions and conclusions.

5.  When the development requested has been completed, the case should be reviewed.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


